Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 08/28/2021 for continuation application number 17/460,174. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 18 are presented for examination.
Examiner’s Note: The examiner called attorney on record, Hamid Piroozi [reg# 62,852] to file eTD and amend the spec. para with the examnier’s amendment and compact prosecution, but attorney requested office action.
Specification
The disclosure is objected to because of the following informalities: the specification should be updated to update the status of all noted co-pending applications, if any. 
The disclosure is objected to because of the following informalities:
On page 1, under section “Cross-Reference To Related Applications”, the cited related application 16/853,709, should be updated with current statuses such as U.S. Patent Application Serial No., the filing date, U.S. Patent No., and the issued date (of the US Application 16/853,709 which is already being issued).
	Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 18 of instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,107,179 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim common subject matter, as follow: (since all the claims recited similar limitations, examiner only shows independent claims 1, and 10 as example in claim comparison table):
Instant application 17/460,174
U.S. Patent 11,107, 179
1. A method for profiling energy usage of invoking an application programming interface (API) by an application in a computing device, comprising: obtaining source code “A” for an API Ai; instrumenting the source code A to generate and associate a unique callback function identification with each callback function that is executed asynchronously and to log the callback function identification associated with the callback function; obtaining source code B responsible for asynchronously executing callback functions in a callback queue; instrumenting the source code B to insert logging function to log the time and the callback function identification before and after a callback function execution; executing the instrumented source code A with the instrumented source code B; determining which API requested a callback function and when the callback function was asynchronously executed based on the logged callback function identification; and determining the energy usage of calling the API Ai.
1. A method for profiling energy usage of invoking an application programming interface (API) by an application that asynchronously invokes a callback function in a computing device, comprising: obtaining source code “A” for the API A.sub.i; identifying each class C.sub.i in the source code A for the API A.sub.i that contains a callback function D.sub.i; modifying each class C.sub.i by adding a callback function identifier (ID) field that is initiated to a unique value V.sub.j upon instantiation of each object O.sub.j that belongs to class C.sub.i; identifying each location E.sub.k in the source code A that posts the callback function D.sub.i for asynchronous execution by enqueueing object O.sub.j instantiated from the class C.sub.i containing the callback function D.sub.i into a callback queue; modifying the source code A at location E.sub.k by adding a logging function call L to log the callback function ID V.sub.j and current call stack into an energy profiling log; obtaining source code B responsible for asynchronously executing callback functions passed from the API in the callback queue; identifying each location F in the source code B that invokes the callback function associated with any object dequeued from the callback queue; modifying the source code B at the location F by calling logging functions L before and after the callback function invocation to log the callback function identifier of the dequeued object into the energy profiling log; executing the application thereby generating a first thread and a second thread, wherein the first thread executes a call to the API A.sub.i that posts the callback function D.sub.i and wherein the second thread i) dequeues the callback function D.sub.i, and ii invokes the callback function D.sub.i; determining the caller callee relationship between the API A.sub.i (caller) that posted D.sub.i, and the corresponding the asynchronously invoked asynchronous invocation of D.sub.j (callee), by matching the logged callback function IDs in the energy profiling log; determining the energy usage of invoking the API A.sub.i call in thread 1; determining the energy usage of the execution of callback function D.sub.i in thread 2; adding the energy usage of executing callback function D.sub.i in thread 2 to the energy usage of invoking the API A.sub.i in thread 1; and attributing the combined energy to the API A.sub.i invocation.
10. A computing device, comprising: a memory adapted to store program data; a processor operatively coupled to the memory and configured to profile energy usage of invoking an application programming interface (API) by an application in a computing device, the energy profiling by the processor includes: execute source code “A” for an API A.sub.i, wherein the source code A is instrumented to generate and associate a unique callback function identification with each callback function that is executed asynchronously and to log the callback function identification associated with the callback function; execute source code B responsible for asynchronously executing callback functions in a callback queue, wherein the source code B is instrumented to insert logging function to log the time and the callback function identification before and after a callback function execution; determine which API requested a callback function and when the callback function was asynchronously executed based on the logged callback function identification; and determine the energy usage of calling the API A.sub.i.
1. A method for profiling energy usage of invoking an application programming interface (API) by an application that asynchronously invokes a callback function in a computing device, comprising: obtaining source code “A” for the API A.sub.i; identifying each class C.sub.i in the source code A for the API A.sub.i that contains a callback function D.sub.i; modifying each class C.sub.i by adding a callback function identifier (ID) field that is initiated to a unique value V.sub.j upon instantiation of each object O.sub.j that belongs to class C.sub.i; identifying each location E.sub.k in the source code A that posts the callback function D.sub.i for asynchronous execution by enqueueing object O.sub.j instantiated from the class C.sub.i containing the callback function D.sub.i into a callback queue; modifying the source code A at location E.sub.k by adding a logging function call L to log the callback function ID V.sub.j and current call stack into an energy profiling log; obtaining source code B responsible for asynchronously executing callback functions passed from the API in the callback queue; identifying each location F in the source code B that invokes the callback function associated with any object dequeued from the callback queue; modifying the source code B at the location F by calling logging functions L before and after the callback function invocation to log the callback function identifier of the dequeued object into the energy profiling log; executing the application thereby generating a first thread and a second thread, wherein the first thread executes a call to the API A.sub.i that posts the callback function D.sub.i and wherein the second thread i) dequeues the callback function D.sub.i, and ii invokes the callback function D.sub.i; determining the caller callee relationship between the API A.sub.i (caller) that posted D.sub.i, and the corresponding the asynchronously invoked asynchronous invocation of D.sub.j (callee), by matching the logged callback function IDs in the energy profiling log; determining the energy usage of invoking the API A.sub.i call in thread 1; determining the energy usage of the execution of callback function D.sub.i in thread 2; adding the energy usage of executing callback function D.sub.i in thread 2 to the energy usage of invoking the API A.sub.i in thread 1; and attributing the combined energy to the API A.sub.i invocation.


Independent claim 10 recites a computing device including memory to store program and a processor operatively coupled to the memory and configured to profile energy usage of invoking an application programming interface (API) by an application in a computing device, the energy profiling by the processor includes which are obviously included in computing device of claim 1, of U.S. Patent 11,107, 179.
All the elements of the dependent claims 2 – 9 and 11 – 18, of the instant application are described in claim 1 of US Patent 11,107,179 B2.	
Claims 1 – 18 will be allowed after electronic Terminal Disclaimer (eTD) filed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention distinguishes over the prior art for following reasons. The closest prior art of record are : (i) Blayvas et al., US 20160209900 ---teaches energy profiling of software that reveals in which tasks of software and blocks of hardware and amount of energy spent in execution (ii) Gerber et al., US 8,972,572 B2 --- teaches intelligent Mobility Application Profiling (iMAP) for profiling and benchmarking applications associated with mobile device in a wireless network, (iii) Hu et al., US 20130268257 A1 ----teaches a system and method for generating energy usage profile for software program executed in computing device includes generating call trace of executed system call using a model, identifying a first power consumption and duration of first power state and energy consumption of computing device based on first and second power consumption level multiplied by first and second duration.
The independent claims 1, and 10 allowable over the art of record. None of the references either alone or in combination teach or fairly suggest “instrumenting the source code A to generate and associate a unique callback function identification with each callback function that is executed asynchronously and to log the callback function identification associated with the callback function; obtaining source code B responsible for asynchronously executing callback functions in a callback queue; instrumenting the source code B to insert logging function to log the time and the callback function identification before and after a callback function execution; executing the instrumented source code A with the instrumented source code B; determining which API requested a callback function and when the callback function was asynchronously executed based on the logged callback function identification; and determining the energy usage of calling the API Ai” and “ the energy profiling by the processor includes: execute source code "A" for an API A;, wherein the source code A is instrumented to generate and associate a unique callback function identification with each callback function that is executed asynchronously and to log the callback function identification associated with the callback function; execute source code B responsible for asynchronously executing callback functions in a callback queue, wherein the source code B is instrumented to insert logging function to log the time and the callback function identification before and after a callback function execution; determine which API requested a callback function and when the callback function was asynchronously executed based on the logged callback function identification; and determine the energy usage of calling the API Ai” as described in claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675. The examiner can normally be reached M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITIN C PATEL/Primary Examiner, Art Unit 2186